EXHIBIT10.1 EXECUTION VERSION SECOND AMENDMENT, dated as of September 14, 2007 (this “Amendment”) to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 15, 2006 (as amended by the First Amendment dated as of January 22, 2007and as further amended, supplemented or otherwise modified from time to time, the “Credit Agreement”), made by and among AIRCASTLE INVESTMENT HOLDINGS 2 LIMITED, an exempted company organized and existing under the laws of Bermuda, AIRCASTLE IRELAND NO. 1 LIMITED, a limited liability company incorporated in Ireland, AIRCASTLE IRELAND NO. 3 LIMITED, a limited liability company incorporated in Ireland, and certain Holdings Subsidiary Trusts and Holdings SPCs designated as Borrowing Affiliates (such Holdings Subsidiary Trusts and Holdings SPCs being referred to individually as a “Borrower” or collectively as the “Borrowers”), JPMORGAN CHASE BANK, N.A., a national banking association, and each other financial institution party hereto, and JPMORGAN CHASE BANK, N.A., in its capacity as agent for the Lenders (“Lender”). W I T N E S S E T H: WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and have made, certain loans and other extensions of credit to the Borrower; WHEREAS, the Borrower has requested that certain provisions of the Credit Agreement be amended as set forth below; WHEREAS, the Lenders are willing to agree to such amendments but only on the terms and conditions contained in this Amendment; NOW, THEREFORE, the parties hereto hereby agree as follows: SECTION 1.Defined Terms.Terms defined in the Credit Agreement and used herein shall have the meanings given to them in the Credit Agreement. SECTION 2.Amendment to Section 1.1 (Defined Terms).Section 1.1 of the Credit Agreement is hereby amended as follows: (a)The following defined terms are hereby added in proper alphabetical order: “Conversion and Maintenance Agreement” means the Conversion and Maintenance Agreement by and among Aircastle Investment Holdings 2 Limited, PSF Conversions LLP and Israel Aerospace Industries Ltd., Bedek Aviation Group, Aircraft Division, dated as of June 20, 2007. “Eligible Conversion Aircraft” means each of the three Boeing 747 aircraft bearing manufacturer’s serial numbers MSN 25702, MSN 25700 and MSN 25703, respectively, which are the subject of the Conversion and Maintenance Agreement. “Special Permitted Conversion Cost” has the meaning assigned to such term in Section 2.1(a). 1 (b)The definition of “Individual Eligible Asset Borrowing Base” is hereby further amended by inserting the following new clause at the end of each of clause (a) and clause (b) thereof: “plus for each of the Eligible Conversion Aircraft, the Special Permitted Conversion Cost of such Eligible Asset” SECTION 3.Amendment to Section 2.1(a) (Commitment).Section 2.1(a) of the Credit Agreement is hereby amended by replacing the “and” in front of section (y) with a comma and inserting the following new clause immediately before subsection (ii): “(z) the cost of the conversion of each of the Eligible Conversion Aircraft from passenger configuration to a freighter configuration pursuant to the Conversion and Maintenance Agreement in an amount per Eligible Conversion Aircraft up to $27,500,000 (the “Special Permitted Conversion Cost”) and” SECTION 4.Amendment to Section 2.1(b) (Amounts).Section 2.1(b) of the Credit Agreement is hereby amended by inserting the following language after the word Qualified Conversion and before the bracket": “or the financing of Special Permitted Conversion Costs” SECTION 5.
